DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2021 have being considered by the examiner.

Claim Objections
Claim 1, and claim 2-9 associated dependent claims are objected to because of the following informalities:
In claims 1, Line 2 the term “the display device comprising:,” should be changed to, “the head-mounted display device comprising:,” for clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claims 2-9, Line 1 the term “the display device according to claim,” should be changed to, “the head-mounted display device according to claim,” for clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Appropriate correction is required. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Claims 1, 3-4, 6, 9, 11-12, recites limitations that use words like “means” (or “step”) or similar terms with functional language but do not invoke 35 U.S.C. 112(f):

Claims 1, 3; recites the limitation, “image display unit configured...” [Line 4, 14, 10].
Claims 1, 12; recites the limitation, “image display unit performs...” [Line 27, 10].
Claims 4, 6, 9; recites the limitation, “image display unit to display...” [Line 8, 2, 4].

Claim 9; recites the limitation, “image display unit to display auxiliary display...” [Line 1].

Claims 11-12; recites the limitation, “head mounted image display unit configured...” [Line 1,3].

Such claim limitation(s) is/are:
(i) “image display unit” have a structure associated with it.
(ii) “head mounted image display unit” have a structure associated with it.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claims 1-4, 6-7, and 9-10, recites limitations that invoke 35 U.S.C. 112(f):
Claims 1,; recites the limitation, “input unit coupled to the display unit and configured to …” [Line 5].
Claims 1,7; recites the limitation, “detection unit configured to detect …” [Line 10, 1, 3, 9].
Claims 1-4, ; recites the limitation, “display control unit configured to  ….” [Line 13, 1, 6, 7,].
Claims 1-3,; recites the limitation, “ input control unit configured to….” [Line 2, 5, 3].
Claims 4, 6; recites the limitation, “input control unit receives an input….” [Line 2,].
Claims 6; recites the limitation, “display control unit causes the  ….” [Line 2,].
Claims 6; recites the limitation, “display control unit sets  ….” [Line 2,].
Claim 1; recites the limitation, “setting unit configured to set:….” [Line 7,].
Claim 7; recites the limitation, “setting unit sets:….” [Line 5,].
Claim 9; recites the limitation, “display control unit …….causes  ….” [Line 2,].
Claim 10; recites the limitation, “input control unit notifies using sound or vibration….” [Line 1,].


Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 1-4, 6-7, and 9-10,:

(i) “input unit” (Fig. 1, #73. Paragraph [0052]- a input unit is describe as associated with the CPU 80 handles the display 73 as an input unit, causes images such as buttons, keys, or fields necessary for input to be displayed on the display unit 71 via the display driver 78, and inputs the position and strength of a touch of the user on the touch panel 72 in accordance with the display via the touch panel driver 76.. (Wherein the input unit have a structure associated with it which is the display 73 with touch panel #72.). Fig. 1, illustrates the input unit as a black box #73.

(ii) “detection unit” (Fig. 3, #82. Paragraph [0118]- a detection unit is describe as associated with a multi-axis sensor configured to detect an angle and an acceleration in the upward, downward, left, and right directions of the head, the setting unit may set the standard posture based on a first detection value for the angle from the multi-axis sensor, and the display control unit may set each of the first threshold value and the second threshold value individually for both the first detection value for the angle from the multi-axis sensor and a second detection value for the acceleration. (Wherein the detection unit have a structure associated with it which are multi-axis sensors.). Fig. 3, illustrates the sensor unit as a black box #82.

(iii) “display control unit” (Fig. 3, #70. Paragraph [0025, and 0048]- a display control unit is describe as associated with the control device 70 serves as an input unit, an input control unit, a setting unit, and a display control unit. Configuration of Control Device 70: Next, a configuration of the control device 70 that outputs various signals to the image display unit 20 will be described. FIG. 3 is a block diagram illustrating an internal configuration of the control device 70 and the image display unit 20. The control device 70 includes, in addition to the display 73 described above, a communication unit 75, a CPU 80, a touch panel driver 76, a display driver 78, an input/output interface (which will be abbreviated simply as an input/output I/F below) 79, and the like. Note that driving power of the control device 70 is supplied to each of the units from a battery which is not illustrated in the drawing. [0049]   The display 73 includes a display unit 71 that displays an image in full color and a touch panel 72 that detects the position and strength of the touch on the display unit 71 when a user touches the display unit 71 with his or her fingertip or the like. The display unit 71 is driven by the display driver 78 that receives a signal from the CPU 80. (Wherein the correction unit have a structure associated with it which is the CPU #80 and display driver #78.). Fig. 2, illustrates the display control unit as a black box #80 and #78.

(iv) “a setting unit” (Fig. 3, #70. Paragraph [0025 and 0065]- a setting unit is describe as associated with the control device 70 serves as an input unit, an input control unit, a setting unit, and a display control unit. Configuration of Control Device 70: Next, a configuration of the control device 70 that outputs various signals to the image display unit 20 will be described. FIG. 3 is a block diagram illustrating an internal configuration of the control device 70 and the image display unit 20. One of the methods may be configured such that a "standard posture setting button" is displayed on the display 73 of the control device 70 and the posture made when the user is pressing the button may be registered as a "standard posture". A standard posture may be registered using voice recognition or the like, instead of a button.  (Wherein the setting unit have a structure associated with it which is the button on display #73.). Fig. 2, illustrates the mode change unit as a black box #73.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1-5, 7-9, and 11-12, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KOBAYASHI (US 2018/0176547 A1), hereinafter referenced as KOBAYASHI.

Regarding claim 1, KOBAYASHI teaches a head-mounted display device (Fig. 1, #100 called a head mounted display. Paragraph [0066]) configured to cause an outside scene to be visually recognized (Fig. 1. Paragraph [0187]-KOBAYASHI discloses the user visually recognizes through the image display section #20 a person, a building, a road, and other objects (hereinafter collectively referred to as target object) present in a real world (hereinafter referred to as outside scene) and a content displayed by the image display section #20. Please also read paragraph [0193]), the head-mounted display device comprising: an image display unit (Fig. 1, #20 called an image display section. Paragraph [0069]) configured to display an image (Fig. 1. Paragraph [0069]-KOBAYASHI discloses the image display section #20 is a wearable part worn on the user's head and has a glasses-like shape in the present embodiment.  The image display section #20 includes a main body formed of a right holder #21, a left holder #23, and a front frame #27, and the main body includes a right display unit #22, a left display unit #24, a right light guide plate #26, and a left light guide plate #28.); an input unit (Fig. 1, #10 called a control apparatus. Paragraph [0094]) coupled to the display unit (Fig. 1. Paragraph [0094]) and configured to accept input in at least a plurality of input modes (Fig. 1. Paragraph [0094]-KOBAYASHI discloses the control apparatus #10 and the image display section #20 may be wirelessly connected to each other.  For example, the control apparatus #10 and the image display section #20 may be configured to transmit and receive control signals and data to and from each other over wireless communication compliant, for example, with Bluetooth (registered trademark), a wireless LAN (including WiFi (registered trademark)), or any other standard.); a setting unit (Fig. 4-5, #153 called a reference setting section. Paragraph [0162]) configured to set, as a standard posture, a specific posture of the head of a user wearing the display device (Fig. 4-5. Paragraph [0162]-KOBAYASHI discloses the reference setting section #153 sets a reference state on the basis of at least one of the user's head position and motion detected by the six-axis sensor #235 and the magnetic sensor #237.  The reference setting section #153 sets the orientation that serves as the reference of the head position or motion (hereinafter referred to as reference orientation) as the reference state.  When rotation or any other motion of the user's head is detected, the control section #150 changes the display state of a content displayed by the image display section #20 with reference to the set reference orientation.); a detection unit (Fig. 4-5, #151 called a head motion detecting section. Paragraph [0158]) configured to detect a movement of the head of the user wearing the display device from the standard posture (Fig. 5 and Fig. 9. Paragraph [0158]-KOBAYASHI discloses the head motion detecting section #151 detects the position and motion of the user's head on the basis of detection values from the six-axis sensor #235 and the magnetic sensor #237.  The user's head corresponds to the "detection target section" in an aspect of the invention.  The detection target section may instead be the user's upper body including the head.  The six-axis sensor #235 and the magnetic sensor #237 perform sampling every predetermined cycle (50 msec, for example) and output analog voltage values representing results of the detection.); a display control unit (Fig. 4-5, #155 called a display controlling section. Paragraph [0149]) configured to cause the image display unit to perform display in a first mode when the detected movement of the head is a movement in a predetermined first direction and exceeds a predetermined first threshold value (Fig. 9-11. Paragraph [0198-0199]-KOBAYASHI discloses Figs. 9 and 10 show a state in which a content A is set in the 0-degree direction, which is the reference orientation direction, and a content B is set in the direction rotated clockwise from the reference orientation by 45 degrees.  Similarly, a content C is set in the direction rotated clockwise from the reference orientation by 90 degrees, a content D is set in the 135-degree direction, and a content E is set in the 180-degree direction.  Figs. 9 and 10 further show a state in which a content F is set in the direction rotated clockwise from the reference orientation by 225 degrees, a content G is set in the 270-degree direction, and a content H is set in the 315-degree direction. In a case where the user desires to visually recognize another content in the spherical coordinate system, the user rotates the head in such a way that the head faces in the direction where the content that the user desires to visually recognize is set.  The head motion detecting section #151 detects the direction of the rotation of the head and the angle of rotation of the head on the basis of detection values from the six-axis sensor #235.  The display controlling section #155 moves the display region V in the spherical coordinate system in accordance with the direction of the rotation of the head and the angle of rotation of the head detected by the head motion detecting section #151.  In a case where the coordinates of the set content are present in the moved display region V, the display controlling section #155 causes the content to be displayed in the display region V. Fig. 9 shows a case where the user faces in the 0-degree direction (Wherein the 0 degree is the predetermined first threshold value, while the direction is a vertical direction.), which is the reference orientation direction. In this case, since the coordinates of the content A are present in the display region V, the display controlling section 155 causes the content A to be displayed in the display region V.) and perform display in a second mode when the movement is a movement 93 in a second direction that is different from the first direction and exceeds a predetermined second threshold value (Fig. 9-11. Paragraph [0199]-KOBAYASHI discloses Fig. 10 shows a case where the user turns clockwise from the reference orientation direction by 45 degrees.  In this case, since the coordinates of the content C are present in the display region V, the display controlling section 155 causes the content C to be displayed in the display region V (Wherein the 90 degree is the predetermined second threshold value, while the direction is a horizontal direction.).), the movement of the head being associated with the first mode and the second mode different from the first mode, that are display modes of the image display unit (Fig. 16-17. Paragraph [0198-0199]); and an input control unit (Fig. 4-5, #150 called a control section. Paragraph [0143-0144 and 0233]) configured to cause the input unit to accept the input in an input mode associated in advance with the first mode or the second mode of the image display unit among the plurality of input modes when the image display unit performs display in the first mode or the second mode (Fig. 16-17. Paragraph [0235]-KOBAYASHI discloses the control section #150 sets the reference state.  To this end, the control section #150 first evaluates whether or not it has accepted the first operation (step S1).  In a case where a result of the evaluation is negative (NO in step S1), the control section #150 waits until it accepts the first operation.  In a case where a result of the evaluation is affirmative (YES in step S1), the control section #150 evaluates whether or not it has accepted the second operation (step S2).  In a case where a result of the evaluation is negative (NO in step S2), the control section #150 waits until it accepts the second operation.  In a case where a result of the evaluation is affirmative (YES in step S2), the control section #150 acquires detection values from the six-axis sensor and the magnetic sensor #237 (step S3). Please also read paragraph [0236-0240]). 
 
Regarding claim 2, KOBAYASHI teaches the display device according to claim 1, KOBAYASHI further teaches wherein the display control unit (Fig. 4-5, #155 called a display controlling section. Paragraph [0149]), in the standard posture, controls the image display unit in a mode in which visual recognition of the outside scene is prioritized (Fig. 1. Paragraph [0146, and 0187]-KOBAYASHI discloses the user visually recognizes through the image display section #20 a person, a building, a road, and other objects (hereinafter collectively referred to as target object) present in a real world (hereinafter referred to as outside scene) and a content displayed by the image display section #20.  When the image display section #20 reproduces the content data #124 under the control of the control section #150, a content is reproduced in the display region V. The display region V is a region where the image display section #20 can display a content. Please also read paragraph [0312]-(wherein an augment reality AR system recognition of the outside scene is prioritized.).), and in the first mode and the second mode, first information and second information associated in advance with the modes are displayed on the image display unit (Fig. 9-11. Paragraph [0199]-KOBAYASHI discloses Fig. 9 shows a case where the user faces in the 0-degree direction, which is the reference orientation direction.  In this case, since the coordinates of the content A are present in the display region V (wherein content A is the first information.), the display controlling section #155 causes the content A to be displayed in the display region V. Fig. 10 shows a case where the user turns clockwise from the reference orientation direction by 45 degrees.  In this case, since the coordinates of the content C are present in the display region V (wherein content A is the second information.), the display controlling section #155 causes the content C to be displayed in the display region V.).  

Regarding claim 3, KOBAYASHI teaches the display device according to claim 2, KOBAYASHI further teaches wherein the first direction is a downward direction from the standard posture (Fig. 9-11. Paragraph [0199 and 0201]), the first threshold value is a threshold value for detecting that at least one of a depression angle, a speed, and an acceleration of the head is greater than or equal to a predetermined value (Fig. 9-11. Paragraph [0199]-KOBAYASHI discloses Fig. 10 shows a case where the user turns clockwise from the reference orientation direction by 45 degrees.  In this case, since the coordinates of the content C are present in the display region V, the display controlling section #155 causes the content C to be displayed in the display region V (Wherein the 90 degree is the predetermined second threshold value, while the direction is a horizontal direction.).) and the display control unit, in the first mode, causes the image display unit to display information for receiving a data input as the first information (Fig. 4-5, #155 called a display controlling section. Paragraph [0199]- KOBAYASHI discloses the display controlling section #155 causes the content C to be displayed in the display region V. Please also read paragraph [0149]) and the input control unit causes at least one of a numerical value, a character, and selection of an option to be input by input in an input mode using the first information (Fig. 15. Paragraph [0230-0232]).

Regarding claim 4, KOBAYASHI teaches the display device according to claim 2, KOBAYASHI further teaches wherein the second direction is a right direction or a left direction from the standard posture (Fig. 9-11. Paragraph [0199]-KOBAYASHI discloses Fig. 10 shows a case where the user turns clockwise from the reference orientation direction by 45 degrees.  In this case, since the coordinates of the content C are present in the display region V, the display controlling section #155 causes the content C to be displayed in the display region V.), and the second threshold value is a threshold value for detecting that at least one of an95 angle, a speed, and an acceleration of the head is greater than or equal to a predetermined value (Fig. 9-11. Paragraph [0199]-KOBAYASHI discloses Fig. 9 shows a case where the user faces in the 0-degree direction, which is the reference orientation direction.  In this case, since the coordinates of the content A are present in the display region V (wherein content A is the first information.), the display controlling section #155 causes the content A to be displayed in the display region V. Fig. 10 shows a case where the user turns clockwise from the reference orientation direction by 45 degrees.  In this case, since the coordinates of the content C are present in the display region V (wherein content A is the second information.), the display controlling section #155 causes the content C to be displayed in the display region V (wherein detect an direction of the rotation of the head and the angle of rotation of the head on the basis of detection values from the six-axis sensor #235, wherein the sensor #235 comprises of an acceleration sensor.).), the display control unit (Fig. 4-5, #155 called a display controlling section. Paragraph [0149]), in the second mode, causes the image display unit to display predetermined content including at least one of a character, an image, and a video as the second information, and the input control unit receives an input in an input mode for changing a display mode of the displayed content (Fig. 9-11. Paragraph [0199]).  

Regarding claim 5, KOBAYASHI teaches the display device according to claim 4, KOBAYASHI further teaches wherein the display mode of the content to be changed by the input control unit is at least one of an enlargement/reduction ratio or a display size of the content, a display position of the content, a display range of the content, scrolling of the content, page flipping of the content, and marking on the content (Fig. 9-11. Paragraph [0198]-KOBAYASHI discloses Figs. 9 and 10 show a state in which a content A is set in the 0-degree direction, which is the reference orientation direction, and a content B is set in the direction rotated clockwise from the reference orientation by 45 degrees.  Similarly, a content C is set in the direction rotated clockwise from the reference orientation by 90 degrees, a content D is set in the 135-degree direction, and a content E is set in the 180-degree direction (wherein as the direction rotates clockwise an act of scrolling through the content occurs.). Further in paragraph [0208]-KOBAYASHI discloses the selected content may be clearly displayed by displaying a tag in an end portion of each of the contents S and T and causing the portion of the tag in the selected content to blink or to be displayed in a different color.). 


Regarding claim 7, KOBAYASHI teaches the display device according to claim 1, KOBAYASHI further teaches wherein the detection unit (Fig. 4-5, #151 called a head motion detecting section. Paragraph [0158]) is a multi-axis sensor (Fig. 4, #111 called a six-axis sensor. Paragraph [0107]) configured to detect an angle and an acceleration in the upward, downward, left, and right directions of the head (Fig. 4. Paragraph [0113]-KOBAYASHI discloses the six-axis sensor #111 is a motion sensor (inertia sensor) including a three-axis acceleration sensor and a three-axis gyro (angular velocity) sensor.  The six-axis sensor #111 may be an IMU (inertial measurement unit) that incorporates the sensors described above in a modular form. Further in paragraph [0180]-KOBAYASHI discloses the reference setting section #153 may instead detect the angle of elevation or depression, which is the inclination of the head, as the reference state.  The reference setting section #153 detects the angle of rotation of the head around the X axis (pitch angle) on the basis of detection values from the angular velocity sensors provided in the six-axis sensor #235.  The detected angle of rotation around the X axis is the inclination (angle of elevation or depression) with respect to the plane containing the X axis set along the rightward/leftward direction of the head and the Y axis set along the frontward/rearward direction of the head (hereinafter referred to as horizontal plane).  In this case, the axis of rotation of the head is the X axis, and the position of the head is the detected angle of elevation or depression. Please also read paragraph [0159]), the setting unit (Fig. 4-5, #153 called a reference setting section. Paragraph [0162]) sets the standard posture based on a first detection value for the angle from the multi-axis sensor (Fig. 4-5. Paragraph [0165]), and 97 the display control unit (Fig. 4-5, #155 called a display controlling section. Paragraph [0149]) sets each of the first threshold value and the second threshold value individually for both the first detection value for the angle from the multi-axis sensor and a second detection value for the acceleration (Fig. 4-5. Paragraph [0136]-KOBAYASHI discloses the six-axis sensor #235 is a motion sensor (inertia sensor) including a three-axis acceleration sensor and a three-axis gyro (angular velocity) sensor.  The six-axis sensor #235 may be an IMU that incorporates the sensors described above in a modular form. Further in paragraph [0190]-KOBAYASHI discloses the display controlling section #155 changes the display state of a content displayed in the display region V by the image display section #20 on the basis of the head motion (change in position of head) detected by the six-axis sensor #235 and the magnetic sensor #237.). 

Regarding claim 8, KOBAYASHI teaches the display device according to claim 7, KOBAYASHI further teaches wherein the first detection value is a detection value with which a direction of a posture of the head with respect to the standard posture is distinguishable from among the upward, downward, left, and right directions (Fig. 4-5. Paragraph [0159-0160]), and the first threshold value and the second threshold value are different threshold values for the first detection value (Fig. 9-11. Paragraph [0199]).  

Regarding claim 9, KOBAYASHI teaches the display device according to claim 1, KOBAYASHI further teaches wherein the display control unit (Fig. 4-5, #155 called a display controlling section. Paragraph [0149]), during the display in the standard posture, the first mode, and the second mode, causes the image display unit to display auxiliary display indicating the corresponding input mode (Fig. 1. Paragraph [0146]-KOBAYASHI discloses the content data #124 is data displayed by the image display section #20 under the control of the control section #150 and contains, for example, document files, such as those created by Word and Excel, still image data, and motion image data.  The content data #124 may further contain voice data.  The content data #124 may be 3D image data that contains parallax and allows the right display unit 22 and the left display unit 24 to display images with the parallax therebetween.  The content data #124 may be image data for displaying images of operation buttons, a GUI (graphical user interface), a software keyboard, and other objects displayed by using AR (augmented reality).).  
Regarding claim 11, KOBAYASHI teaches a control method for a display device (Fig. 1, #100 called a head mounted display. Paragraph [0066]) including a head- mounted image display unit (Fig. 1. Paragraph [0069]-KOBAYASHI discloses the image display section #20 is a wearable part worn on the user's head and has a glasses-like shape in the present embodiment.  The image display section #20 includes a main body formed of a right holder #21, a left holder #23, and a front frame #27, and the main body includes a right display unit #22, a left display unit #24, a right light guide plate #26, and a left light guide plate #28.) configured to cause an outside scene to be visually recognized (Fig. 1. Paragraph [0187]-KOBAYASHI discloses the user visually recognizes through the image display section #20 a person, a building, a road, and other objects (hereinafter collectively referred to as target object) present in a real world (hereinafter referred to as outside scene) and a content displayed by the image display section #20. Please also read paragraph [0193]), the control method comprising: setting, as a standard posture, a specific posture of the head of a user wearing the display device (Fig. 4-5. Paragraph [0162]-KOBAYASHI discloses the reference setting section #153 sets a reference state on the basis of at least one of the user's head position and motion detected by the six-axis sensor #235 and the magnetic sensor #237.  The reference setting section #153 sets the orientation that serves as the reference of the head position or motion (hereinafter referred to as reference orientation) as the reference state.  When rotation or any other motion of the user's head is detected, the control section #150 changes the display state of a content displayed by the image display section #20 with reference to the set reference orientation.); detecting a movement of the head of the user wearing the display device from the standard posture (Fig. 4-5. Paragraph [0162]-KOBAYASHI discloses the reference setting section #153 sets a reference state on the basis of at least one of the user's head position and motion detected by the six-axis sensor #235 and the magnetic sensor #237.  The reference setting section #153 sets the orientation that serves as the reference of the head position or motion (hereinafter referred to as reference orientation) as the reference state.  When rotation or any other motion of the user's head is detected, the control section #150 changes the display state of a content displayed by the image display section #20 with reference to the set reference orientation.); associating the movement of the head in advance with a first mode and a second mode different from the first mode that are display modes of the image display unit (Fig. 5 and Fig. 9. Paragraph [0158]-KOBAYASHI discloses the head motion detecting section #151 detects the position and motion of the user's head on the basis of detection values from the six-axis sensor #235 and the magnetic sensor #237.  The user's head corresponds to the "detection target section" in an aspect of the invention.  The detection target section may instead be the user's upper body including the head.  The six-axis sensor #235 and the magnetic sensor #237 perform sampling every predetermined cycle (50 msec, for example) and output analog voltage values representing results of the detection. Please also read paragraph [0198]); causing the image display unit to perform display in the first mode when the detected movement of the head is a movement 99 in a predetermined first direction and exceeds a predetermined first threshold value (Fig. 9-11. Paragraph [0198-0199]-KOBAYASHI discloses Figs. 9 and 10 show a state in which a content A is set in the 0-degree direction, which is the reference orientation direction, and a content B is set in the direction rotated clockwise from the reference orientation by 45 degrees.  Similarly, a content C is set in the direction rotated clockwise from the reference orientation by 90 degrees, a content D is set in the 135-degree direction, and a content E is set in the 180-degree direction.  Figs. 9 and 10 further show a state in which a content F is set in the direction rotated clockwise from the reference orientation by 225 degrees, a content G is set in the 270-degree direction, and a content H is set in the 315-degree direction. In a case where the user desires to visually recognize another content in the spherical coordinate system, the user rotates the head in such a way that the head faces in the direction where the content that the user desires to visually recognize is set.  The head motion detecting section #151 detects the direction of the rotation of the head and the angle of rotation of the head on the basis of detection values from the six-axis sensor #235.  The display controlling section #155 moves the display region V in the spherical coordinate system in accordance with the direction of the rotation of the head and the angle of rotation of the head detected by the head motion detecting section #151.  In a case where the coordinates of the set content are present in the moved display region V, the display controlling section #155 causes the content to be displayed in the display region V. Fig. 9 shows a case where the user faces in the 0-degree direction (Wherein the 0 degree is the predetermined first threshold value, while the direction is a vertical direction.), which is the reference orientation direction. In this case, since the coordinates of the content A are present in the display region V, the display controlling section 155 causes the content A to be displayed in the display region V.) and perform display in the second mode when the movement is a movement in a second direction that is different from the first direction and exceeds a predetermined second threshold value (Fig. 9-11. Paragraph [0199]-KOBAYASHI discloses Fig. 10 shows a case where the user turns clockwise from the reference orientation direction by 45 degrees.  In this case, since the coordinates of the content C are present in the display region V, the display controlling section 155 causes the content C to be displayed in the display region V (Wherein the 90 degree is the predetermined second threshold value, while the direction is a horizontal direction.).); and receiving an input in an input mode associated in advance with the first mode or the second mode of the image display unit among a plurality of input modes when the image display unit performs display in the first mode or the second mode (Fig. 16-17. Paragraph [0235]-KOBAYASHI discloses the control section #150 sets the reference state.  To this end, the control section #150 first evaluates whether or not it has accepted the first operation (step S1).  In a case where a result of the evaluation is negative (NO in step S1), the control section #150 waits until it accepts the first operation.  In a case where a result of the evaluation is affirmative (YES in step S1), the control section #150 evaluates whether or not it has accepted the second operation (step S2).  In a case where a result of the evaluation is negative (NO in step S2), the control section #150 waits until it accepts the second operation.  In a case where a result of the evaluation is affirmative (YES in step S2), the control section #150 acquires detection values from the six-axis sensor and the magnetic sensor #237 (step S3). Please also read paragraph [0236-0240]). 
  

Regarding claim 12, KOBAYASHI teaches a non-transitory computer-readable storage medium (Fig. 4-5, #122 called a storing a storage section. Paragraph [0143]) computer-executable program for controlling a display device (Fig. 1, #100 called a HMD. Paragraph [0144]) including a head-mounted image display unit (Fig. 1, #20 called an image display section. Paragraph [0069]) configured to cause an outside scene to be visually recognized (Fig. 1. Paragraph [0187]-KOBAYASHI discloses the user visually recognizes through the image display section #20 a person, a building, a road, and other objects (hereinafter collectively referred to as target object) present in a real world (hereinafter referred to as outside scene) and a content displayed by the image display section #20. Please also read paragraph [0193]), the program achieving (Fig. 4-5. Paragraph [0144]-KOBAYASHI discloses the control section #150 uses data stored in the storage section #122 to carry out a variety of processes to control the HMD #100.  The storage section #122 stores a variety of data to be processed by the control section #150.  Specifically, the storage section #122 stores setting data #123, content data #124, and display position information #125.); a setting function to set, as a standard posture, a specific posture of the head of a user wearing the display device (Fig. 4-5. Paragraph [0162]-KOBAYASHI discloses the reference setting section #153 sets a reference state on the basis of at least one of the user's head position and motion detected by the six-axis sensor #235 and the magnetic sensor #237.  The reference setting section #153 sets the orientation that serves as the reference of the head position or motion (hereinafter referred to as reference orientation) as the reference state.  When rotation or any other motion of the user's head is detected, the control section #150 changes the display state of a content displayed by the image display section #20 with reference to the set reference orientation.); 100a detection function to detect a movement of the head of the user wearing the display device from the standard posture (Fig. 4-5. Paragraph [0162]-KOBAYASHI discloses the reference setting section #153 sets a reference state on the basis of at least one of the user's head position and motion detected by the six-axis sensor #235 and the magnetic sensor #237.  The reference setting section #153 sets the orientation that serves as the reference of the head position or motion (hereinafter referred to as reference orientation) as the reference state.  When rotation or any other motion of the user's head is detected, the control section #150 changes the display state of a content displayed by the image display section #20 with reference to the set reference orientation.); a display function to cause the image display unit to perform display in a first mode when the detected movement of the head is a movement in a predetermined first direction and exceeds a predetermined first threshold value (Fig. 9-11. Paragraph [0198-0199]-KOBAYASHI discloses Figs. 9 and 10 show a state in which a content A is set in the 0-degree direction, which is the reference orientation direction, and a content B is set in the direction rotated clockwise from the reference orientation by 45 degrees.  Similarly, a content C is set in the direction rotated clockwise from the reference orientation by 90 degrees, a content D is set in the 135-degree direction, and a content E is set in the 180-degree direction.  Figs. 9 and 10 further show a state in which a content F is set in the direction rotated clockwise from the reference orientation by 225 degrees, a content G is set in the 270-degree direction, and a content H is set in the 315-degree direction. In a case where the user desires to visually recognize another content in the spherical coordinate system, the user rotates the head in such a way that the head faces in the direction where the content that the user desires to visually recognize is set.  The head motion detecting section #151 detects the direction of the rotation of the head and the angle of rotation of the head on the basis of detection values from the six-axis sensor #235.  The display controlling section #155 moves the display region V in the spherical coordinate system in accordance with the direction of the rotation of the head and the angle of rotation of the head detected by the head motion detecting section #151.  In a case where the coordinates of the set content are present in the moved display region V, the display controlling section #155 causes the content to be displayed in the display region V. Fig. 9 shows a case where the user faces in the 0-degree direction (Wherein the 0 degree is the predetermined first threshold value, while the direction is a vertical direction.), which is the reference orientation direction. In this case, since the coordinates of the content A are present in the display region V, the display controlling section 155 causes the content A to be displayed in the display region V.) and perform display in a second mode when the movement is a movement in a second direction that is different from the first direction and exceeds a predetermined second threshold value (Fig. 9-11. Paragraph [0199]-KOBAYASHI discloses Fig. 10 shows a case where the user turns clockwise from the reference orientation direction by 45 degrees.  In this case, since the coordinates of the content C are present in the display region V, the display controlling section 155 causes the content C to be displayed in the display region V (Wherein the 90 degree is the predetermined second threshold value, while the direction is a horizontal direction.).), the movement of the head being associated with the first mode and the second mode different from the first mode that are display modes of the image display unit (Fig. 9-11. Paragraph [0199]-KOBAYASHI discloses Fig. 10 shows a case where the user turns clockwise from the reference orientation direction by 45 degrees.  In this case, since the coordinates of the content C are present in the display region V, the display controlling section #155 causes the content C to be displayed in the display region V (Wherein the 90 degree is the predetermined second threshold value, while the direction is a horizontal direction.).); and an input function to receive an input in an input mode associated in advance with the first mode or the second mode of the image display unit among a plurality of input modes when the image display unit performs display in the first mode or the second mode (Fig. 16-17. Paragraph [0235]-KOBAYASHI discloses the control section #150 sets the reference state.  To this end, the control section #150 first evaluates whether or not it has accepted the first operation (step S1).  In a case where a result of the evaluation is negative (NO in step S1), the control section #150 waits until it accepts the first operation.  In a case where a result of the evaluation is affirmative (YES in step S1), the control section #150 evaluates whether or not it has accepted the second operation (step S2).  In a case where a result of the evaluation is negative (NO in step S2), the control section #150 waits until it accepts the second operation.  In a case where a result of the evaluation is affirmative (YES in step S2), the control section #150 acquires detection values from the six-axis sensor and the magnetic sensor #237 (step S3). Please also read paragraph [0236-0240]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (US 2018/0176547 A1), hereinafter referenced as KOBAYASHI and in view of CHOI et al. (US 2018/0157044 A1), hereinafter referenced as CHOI.


Regarding claim 10, KOBAYASHI teaches the display device according to claim 1, Although, KOBAYASHI teaches sound and vibration production. KOBAYASHI fail to explicitly teach wherein the input control unit notifies using sound or vibration that the input is enabled in one input mode among the plurality of input modes.  
However, CHOI explicitly teaches wherein the input control unit notifies using sound or vibration that the input is enabled in one input mode among the plurality of input modes (Fig. 1. Paragraph [0099]-CHOI discloses a haptic module #153 may generate various tactile effects that the user may feel.  A typical example of the tactile effect generated by the haptic module #153 may be vibration.  Strength, pattern and the like of the vibration generated by the haptic module #153 may be controllable by a user selection or setting of the controller.  For example, the haptic module #153 may output different vibrations in a combining manner as or a sequential manner.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KOBAYASHI of having a head-mounted display device configured to cause an outside scene to be visually recognized, the display device comprising: an image display unit configured to display an image; an input unit coupled to the display unit and configured to accept input in at least a plurality of input modes; a setting unit configured to set, as a standard posture, a specific posture of the head of a user wearing the display device; a detection unit configured to detect a movement of the head of the user wearing the display device from the standard posture; a display control unit configured to cause the image display unit to perform display in a first mode when the detected movement of the head is a movement in a predetermined first direction and exceeds a predetermined first threshold value and perform display in a second mode when the movement is a movement in a second direction that is different from the first direction and exceeds a predetermined second threshold value, the movement of the head being associated with the first mode and the second mode different from the first mode, that are display modes of the image display unit; and an input control unit configured to cause the input unit to accept the input in an input mode associated in advance with the first mode or the second mode of the image display unit among the plurality of input modes when the image display unit performs display in the first mode or the second mode, with the teachings of CHOI of having wherein the input control unit notifies using sound or vibration that the input is enabled in one input mode among the plurality of input modes.
Wherein having KOBAYASHI`s wearable device wherein the input control unit notifies using sound or vibration that the input is enabled in one input mode among the plurality of input modes.
The motivation behind the modification would have been to obtain an wearable detection display system that enhances the input functionality with the use of gesture, since both KOBAYASHI and CHOI are head mounted display devices that produces vibration, wherein KOBAYASHI head mounted display device that allow a user to readily select a content to be displayed and change the display state of the content through simple operation of gestures while CHOI head mounted display devices system detect gesture and capable of notifying the generation of a specific event while maintaining the execution of a function when a specific event occurs from the outside while the function is being executed.  Please see KOBAYASHI (US 2018/0176547 A1), Paragraph [0009-0010] and CHOI et al. (US 2018/0157044 A1), Paragraph [0006].


Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (US 2018/0176547 A1), hereinafter referenced as KOBAYASHI.

Regarding claim 6, KOBAYASHI teaches the display device according to claim 2, KOBAYASHI further teaches wherein96 the display control unit (Fig. 4-5, #155 called a display controlling section. Paragraph [0149]) causes the image display unit (Fig. 1, #20 called an image display section. Paragraph [0069]) to display association information for associating a movement of the head with the first mode and the second mode when the movement of the head is detected as a movement in an upward direction from the standard posture (Fig. 9-11. Paragraph [0199]-KOBAYASHI discloses in a case where the user desires to visually recognize another content in the spherical coordinate system, the user rotates the head in such a way that the head faces in the direction where the content that the user desires to visually recognize is set.  The head motion detecting section #151 detects the direction of the rotation of the head and the angle of rotation of the head on the basis of detection values from the six-axis sensor #235.  The display controlling section #155 moves the display region V in the spherical coordinate system in accordance with the direction of the rotation of the head and the angle of rotation of the head detected by the head motion detecting section #151.  In a case where the coordinates of the set content are present in the moved display region V, the display controlling section #155 causes the content to be displayed in the display region V. Fig. 9 shows a case where the user faces in the 0-degree direction (Wherein the 0 degree is the predetermined first threshold value, while the direction is a vertical direction.), which is the reference orientation direction. In this case, since the coordinates of the content A are present in the display region V, the display controlling section #155 causes the content A to be displayed in the display region V. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to display association information for associating a movement of the head with the first mode and the second mode when the movement of the head is detected as a movement in an upward direction from the standard posture instead of having a movement in an downward/clockwise direction in order to enhance the input functionality with the use of more gesture recognition input.) and at least one of an elevation angle, a speed, and an acceleration of the head is greater than or equal to a predetermined value (Fig. 9-11. Paragraph [0199]-KOBAYASHI discloses Fig. 10 shows a case where the user turns clockwise from the reference orientation direction by 45 degrees.  In this case, since the coordinates of the content C are present in the display region V, the display controlling section #155 causes the content C to be displayed in the display region V (Wherein the 90 degree is the predetermined second threshold value, while the direction is a horizontal direction.).), and the input control unit (Fig. 4-5, #150 called a control section. Paragraph [0143-0144 and 0233]) receives an input in an input mode using the association information and associates the movement of the head with the first mode and the second mode (Fig. 16-17. Paragraph [0235]-KOBAYASHI discloses the control section #150 sets the reference state.  To this end, the control section #150 first evaluates whether or not it has accepted the first operation (step S1).  In a case where a result of the evaluation is negative (NO in step S1), the control section #150 waits until it accepts the first operation.  In a case where a result of the evaluation is affirmative (YES in step S1), the control section #150 evaluates whether or not it has accepted the second operation (step S2).  In a case where a result of the evaluation is negative (NO in step S2), the control section #150 waits until it accepts the second operation.  In a case where a result of the evaluation is affirmative (YES in step S2), the control section #150 acquires detection values from the six-axis sensor and the magnetic sensor #237 (step S3). Please also read paragraph [0236-0240])..   




Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	KIMURA et al. (US 2016/0103326 A1)- A head-mounted display device includes an image processing unit that controls a display drive units.  The image processing unit controls the pair of display drive units so as to move the emission areas in any one of a first direction in which an image formed by the image light emitted from one of the display drive units and an image formed by the image light emitted from the other of the display drive units move close to each other in cooperation....... Please see Fig. 1. Abstract.
(b)	Kimura (US 2013/0241948 A1)- An optical transmission-type head mounted display apparatus includes an acquisition unit that acquires image data; an image display unit that generates image light based on the image data, and outputs the image light in order to cause a user to see the image light as a virtual image; and a control unit that performs control so as to reduces an output level of the image light corresponding to a part of regions of the virtual image from among the image light to a level at which the user cannot see the virtual image in a specific condition..  ...... Fig. 1-4. Abstract.
(c)	Hoffmann et al. (US 2009/0147993 A1)- A head-tracking system and a method for operating a head-tracking system in which a stationary reference point is detected are provided.  A detector for detecting the position of a head is calibrated based on the detected stationary reference point.  In one example implementation, the detection of the stationary reference point is used to determine the position of the head.......... Fig. 1-3. Abstract.
(d)	OTO et al. (US 2016/0282619 A1)- A position and rotation information acquisition unit 730 acquires information relating to a position and a rotation of the head of a user who wears a head-mounted display unit 100.  A coordinate transformation unit 740 and a panorama image processing unit 750 generate an image to be displayed on the head-mounted display unit using the information relating to the position and the rotation acquired at a certain point of time by the position and rotation information acquisition unit 730.  .......... Fig. 1-3. Abstract.
(e)	TSUKAHARA et al. (US 2016/0018887 A1)- A device may include a display control unit to move a displayed object on a screen of a display device according to movement of the display device.  The displayed object is moved to a predetermined position on the screen after the display device stops moving without any user input..  .......... Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628